Citation Nr: 1220981	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-10 889	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as due to military sexual trauma (MST).

2.  Entitlement to service connection for endometriosis, status post laparoscopy with total hysterectomy due to MST.

3.  Entitlement to service connection for migraines due to MST.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to October 1988, from August 1990 to October 1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In a substantive appeal (VA Form 9), received in March 2010, the Veteran requested a hearing before the Board.  In a statement, received in May 2012, the Veteran indicated that she wished to cancel that hearing, scheduled for June 2012, thus the Board deems her March 2010 request for a Board hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2011).


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issues of entitlement to service connection for a left shoulder disability; endometriosis, status post laparoscopy with total hysterectomy; and migraines all claimed as due to MST.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claim for entitlement to service connection for a left shoulder disability due to MST have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the Substantive Appeal in the claim for entitlement to service connection for endometriosis, status post laparoscopy with total hysterectomy due to MST have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the Substantive Appeal in the claim for entitlement to service connection for migraines due to MST have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a May 2012 statement, the Veteran requested withdrawal of her appeal as to the claims for entitlement to service connection for a left shoulder disability; endometriosis, status post laparoscopy with total hysterectomy; and migraines, all claimed as due to MST.  In view of her expressed desire, the Board finds that further action with regard to these issues is not appropriate.  


Accordingly, the Board does not have jurisdiction to review this claim.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The claim for service connection for a left shoulder disability due to MST is dismissed.  

The claim for service connection for endometriosis, status post laparoscopy with total hysterectomy due to MST is dismissed.  

The claim for service connection for migraines due to MST is dismissed.  



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


